Citation Nr: 1757769	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of nonservice connected pension effective July 1, 2009 due to excessive income was proper.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

In his September 2012 substantive appeal the Veteran requested a Board hearing, but in an October 2012 correspondence he withdrew that request.

The Board remanded the Veteran's claim in January 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for the AOJ to consider in the first instance new evidence submitted by the Veteran.

In January 2016 the Board remanded the Veteran's claim for the Veteran to be asked to provide a detailed summary of his household income and expenses for each year from 2009 to the present.  In a January 2016 letter the VA provided the Veteran copies of VA Form 21-0516, Improved Pension Eligibility Verification Report, and VA Form 21P-8416, Medical Expense Report, and requested the Veteran complete and return the forms for the years 2009 through 2015.

On March 3, 2016, having received no response from the Veteran, the AOJ issued a supplemental statement of the case and subsequently returned the case to the Board.  

However, on March 21, 2016, after issuance of the SSOC, the Veteran submitted additional evidence to the VA, specifically Social Security benefit records for 2009-2015 and a handwritten list of figures on the letter sent by the VA requesting his income and net worth for 2009-2015.  (The Board notes that he did not return completed copies of either VA Form 21-0516 or VA Form 21P-8416.) 

As the Veteran's substantive appeal was filed before February 2, 2013, the automatic waiver provisions do not apply.  As such, in October 2017 the Board sent the Veteran a letter inquiring as to whether the Veteran wished to waive consideration of the additional evidence by the AOJ.  The letter expressly stated that if there was no response to the letter, the Board would assume that the Veteran did not want the Board to review the appeal and it would be remanded to the AOJ for review.  No reply was received.

Therefore, as the Veteran did not waive initial consideration of the evidence by the AOJ, and the evidence is new and pertinent to the issue on appeal, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence. 38 C.F.R. § 20.1304(c) (2017).  Upon remand, this new evidence, as well as any additional evidence submitted since the issuance of the March 2016 supplemental statement of the case, should be considered when readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder since the issuance of the March 2016 supplemental statement of the case, including the Social Security benefit records for 2009-2015 and the handwritten list of figures submitted by the Veteran in March 2016.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




